June 14, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                             BOMA O. ALLISON, Appellant

NO. 14-11-00370-CV                        V.

                COMMISSION FOR LAWYER DISCIPLINE, Appellee
                          ____________________



       This cause, an appeal from the judgment in favor of appellee, Commission for
Lawyer Discipline, signed March 23, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellant, Boma O. Allison, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.